Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”), by and among Gentherm Incorporated,
a Michigan corporation, having a place of business at 21680 Haggerty Road, Suite
101, Northville, MI 48167 (formerly named Amerigon Incorporated and referred to
herein as “Gentherm”), and Feher Research Co. (successor to Feher Design, Inc.),
a Nevada corporation (“Feher Reserach”), and Steve Feher (Feher Research and
Steve Feher are referred to herein, collectively, as “Feher”), with Feher having
an address at 1572 Tower Grove Drive Beverly Hills, CA 90210, is effective as of
November 9, 2012 (the “Effective Date”). Gentherm and Feher are referred to
herein each as a “Party” and, collectively, as the “Parties”.

Gentherm and Feher entered into that certain Option and License Agreement signed
by Gentherm on October 30, 1992 and by Feher on November 2, 1992, a first
amendment thereto dated September 1, 1997, and a Second Amendment thereto signed
by Gentherm on October 31, 2000 and by Feher on October 24, 2000. The Option and
License Agreement as amended by the first amendment and second amendment is
referred to in this Agreement as the “Original Agreement.”

Gentherm and Feher are engaged in a dispute concerning the royalty obligations
under the Original Agreement and under any alleged related or side agreements
relating to the subject matter of the Original Agreement or this Agreement, and
wish to resolve the dispute between them.

NOW, THEREFORE, the Parties agree as follows:

1. Past Payments. Feher hereby acknowledges that Gentherm has already paid to
Feher all royalty payments due to Feher through the period ended June 30, 2012.

2. Settlement. Gentherm will pay to Feher the following lump sum payments to
resolve the dispute over payment of royalties:

(a) Within ten (10) business days following execution of this Agreement by both
Parties, Gentherm will pay to Feher $816,000 by electronic funds transfer to an
account designated by Feher; and

(b) On or about May 1, 2013, Gentherm will pay to Feher $1,611,364.19 by
electronic funds transfer to an account designated by Feher.

3. No Further Payments Owed. Feher hereby agrees that payment of the above
amounts by Gentherm satisfies in full and extinguishes all of the royalty and
other payment obligations under the Original Agreement and any alleged related
or side agreements and no further royalties, or any other amounts whatsoever,
shall be due or payable to Feher under the Original Agreement or any other
existing or alleged agreement.

4. Continued Validity of Original Agreement. Except as to the payment
obligations to Feher, which are satisfied by the payments described in Section 2
of this Agreement, the terms of the Original Agreement shall remain in full
force and effect. In the event of any conflict between this Agreement and
Original Agreement, this Agreement shall control.

5. Mutual Release of Claims. Except with respect to the obligations created by
or arising out of this Agreement, each of Gentherm and Feher hereby releases and
absolutely discharges the other and each of their respective affiliates,
members, shareholders, officers, directors, agents, attorneys, employees,



--------------------------------------------------------------------------------

subsidiaries, successors, permitted assigns, parent or other related
corporations, divisions and representatives, of and from any and all claims,
actions, causes of action, suits, damages, expenses, covenants, controversies
and demands of every kind and nature whatsoever, whether now known or learned of
in the future, suspected or unsuspected, which such Party now has, owns or
holds, or at any time previously ever had, owned or held, or may hereafter have,
own or hold based upon, arising out of or relating in any way to the payment
obligations, including underpayment or overpayment of royalties, under the
Original Agreement or any alleged related or side agreement. Feher represents
and warrants to Gentherm that Feher Research possesses all of the rights of
Feher Design, Inc. under the Original Agreement, as successor in interest to
Feher Design, Inc.

6. Unknown Claims: With respect to any and all claims released by this
Agreement, and upon the Effective Date without further action, for good and
valuable consideration, all Parties shall be deemed to have, and by operation of
the execution of this Agreement shall have fully, finally, and forever expressly
waived and relinquished, to the fullest extent permitted by law, any and all
provisions, rights, and benefits of Section 1542 of the California Civil Code
and any and all provisions, rights, and benefits conferred by any law of any
state or territory of the United States or principle of common law that is
similar, comparable, equivalent or identical to Section 1542 of the California
Civil Code, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

A Party may hereafter discover facts other than or different from those that he
or it knows or believes to be true with respect to the claims released by this
Agreement, but each Party hereby expressly waives and fully, finally, and
forever settles and releases, upon the execution of this Agreement, any known or
unknown, suspected or unsuspected, contingent or non-contingent claim that is
released by this Agreement, without regard to the subsequent discovery or
existence of such different or additional facts.

7. Miscellaneous.

(a) No Admission of Liability: The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or any of them, either previously or in connection
with this Agreement, shall be deemed or construed to be an acknowledgement or
admission by such Party of an fault or liability whatsoever to any other Party.

(b) Governing Law, Jurisdiction and Venue: This Agreement and any dispute,
controversy or claim arising under, out of or in connection with this Agreement
shall in all respects be governed by and construed and enforced in accordance
with the laws of the State of California, without regard to conflicts of laws
principles. In the event any legal action becomes necessary to enforce or
interpret the terms of this Agreement, the Parties agree such action will be
brought in the U.S. District Court of the Central District of California, and
the Parties consent to the exclusive jurisdiction of said courts.

(c) Entire Agreement: This Agreement constitutes the entire agreement between
the parties as to the matters specified herein and supersedes all prior or
contemporaneous agreements of the parties, whether written or oral.

(d) Binding on Successors and Assigns: This Agreement shall be binding on the
Parties (including commonly owned or controlled affiliated entities), their
successors in interest, and present and future subsidiaries, assignees or
acquirers, including any acquirer of substantially all of the assets of a Party.

 

2



--------------------------------------------------------------------------------

(e) Attorney’s Fees. If any litigation commences between the parties to this
agreement, the party not prevailing in the litigation will pay the prevailing
party, in addition to such other relief as may be granted, a reasonable sum as
and for attorney’s fees and costs to be determined by the court in the
litigation or in a separate action brought for that purpose.

(f) Severability: If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions shall remain in full force and effect. This Agreement has been
negotiated by the Parties and their respective counsel and shall be interpreted
fairly in accordance with its terms and without any strict construction in favor
of or against either Party.

(g) Counterparts. This Agreement may be executed in one or more counterparts and
by electronically transmitted signatures, each of which shall be deemed an
original as against any Party whose signature appears thereon and all of which
together shall constitute one and the same Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

GENTHERM INCORPORATED     FEHER RESEARCH CO. By:  

/s/ Daniel R. Coker

    By:  

/s/ Steve Feher

Name: Daniel R. Coker     Name: Steve Feher Title: President and Chief Executive
Officer     Title: President

/s/ Steve Feher

      STEVE FEHER, individually      

 

3